Citation Nr: 0713715	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1965 to August 1968, including service in 
Vietnam.  He died in February 2001.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appellant presented personal testimony before the 
undersigned Veterans Law Judge at a hearing which was 
conducted in Washington, DC in January 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.  At that time, the appellant 
submitted additional evidence directly to the Board along 
with a written and oral waiver of consideration of that 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2006); see also 
the hearing transcript, page 5.


FINDINGS OF FACT

1.  The veteran died in February 2001 at the age of 57.  The 
death certificate indicated that the cause of death was 
cardiopulmonary arrest due to hepatocellular carcinoma (HCC).  
No autopsy was performed.

2.  The veteran was exposed to Aflatoxin during his service 
in Vietnam.
3.  A November 2006 medical opinion from Dr. A.M.G., who 
reviewed the evidence in the claims file, provides sufficient 
medical nexus evidence to establish that the veteran's 
exposure to Aflatoxin in service caused the veteran's fatal 
HCC and was thus a contributory cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was a result 
of his exposure to Aflatoxin in service and subsequent 
development of HCC which caused his fatal respiratory 
failure.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the appellant regarding her 
cause of death claim in October 2002 and February 2004.  
These letters appear to be adequate.  The Board need not, 
however, discuss in detail the sufficiency of either the VCAA 
notice letters or VA's development of the claim in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.  Cf. 38 C.F.R. 
§ 20.1102 (2006).

The Board also notes the appellant has not been provided 
notice as to effective date as required by the recent 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As is discussed in detail below, the Board is 
granting the appellant's claim.  It is not the Board's 
responsibility to assign an effective date in the first 
instance.  The Board is confident that the appellant will be 
afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2006).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's HCC [and 
associated fatal respiratory failure] is a result of 
Aflatoxin exposure in service, and therefore the veteran's 
cause of death should be considered service-connected.  

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson, 
supra. 

In this case, element (1) has obviously been met. With 
respect to Hickson element (2), the veteran was not service-
connected for any disability at the time of his death.  
Moreover, the veteran's service medical records, including 
his August 1968 separation examination, are completely 
negative for an in-service incurrence of HCC, or any other 
disease for that matter. 

Instead, the appellant argues that the veteran sustained an 
"injury" in service by being exposed to Aflatoxin, a fungus 
found in Southeast Asia, which ultimately led to the 
development of his fatal HCC.  She has submitted medical 
treatise evidence indicating Aflatoxin exposure causes HCC.  

The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  This is one such case, especially considering 
that the appellant has combined her medical treatise evidence 
with a positive medical nexus opinion.  See Mattern v. West 
12 Vet.App. 222, 228 (1999).

To support her contention of in-service Aflatoxin exposure, 
the appellant has offered photographs of the veteran in 
Vietnam, and has testified as to the veteran's experiences in 
leper colonies and his exposure to Vietnamese animals and 
food.  See the January 2007 hearing transcript, page 13.  The 
veteran's representative has asked for consideration of the 
above-cited case Mattern v. West, which found such types of 
evidence credible for purposes of establishing exposure to 
Aflatoxin in a similar cause of death claim involving HCC.  
Based on the precedent of Mattern, the medical treatise 
evidence with a supportive medical nexus opinion and the fact 
that the Board has no reason to doubt the veracity of the 
appellant's testimony concerning the circumstances of the 
veteran's Vietnam service, the Board finds the evidence 
indicates that the veteran was exposed to Aflatoxin in 
service.  Hickson element (2) has accordingly been satisfied.

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the medical 
evidence in this case shows that there existed a contributory 
relationship between exposure to Aflatoxin and his death due 
to HCC.

Of record is the November 2006 opinion of A.M.G., M.D., 
M.P.H.  Dr. A.M.G. stated: "There was no evidence of 
hepatitis or other possible etiologies for HCC in the medical 
record.  However, there is lay evidence suggestive of 
exposure to aflatoxins that occurred during his tour in the 
Republic of Vietnam.  Therefore, it is as least as likely as 
not that the veteran's diagnosis of hepatocellular carcinoma 
is related to aflatoxin exposure in service."  This opinion 
is arguably supported by the veteran's post-service medical 
records, which do not indicate the presence of hepatitis or 
cirrhosis.  

There is no medical evidence to the contrary.  It does not 
appear that any health care provider has suggested any other 
cause for the veteran's fatal HCC.  The Board notes in 
passing that a January 2005 VA medical opinion specifically 
ruled out Agent Orange exposure as a factor.

Thus, the competent medical evidence of record indicates the 
veteran's in-service aflatoxin exposure had a contributory 
effect on the cause of the veteran's death.  In other words, 
the medical evidence indicates that in-service aflatoxin 
exposure led to the veteran's fatal HCC.  See 38 C.F.R. 
§ 3.312(c)(4) (2006).  Accordingly, Hickson element (3), and 
thus all elements, has been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


